Title: Circular Letter from Elias Boudinot, 5 November 1819
From: Boudinot, Elias
To: Madison, James


Sir,Burlington New-Jersey, November 5th 1819.
We have the pleasure of transmitting to you, a Copy of the proceedings of a Meeting held at Trenton; the objects of which are sufficiently explained in the Resolutions adopted—we can truly assure you, that whether we consider the number of the persons present, or their individual importance, a more respectable assembly has never been convened in this State: whether the subject of those resolutions is viewed in relation to the dictates of religion and morality, or those of sound policy and national reputation and security; it appears to us to have a most imposing importance. We refrain to enter at this time, into the reasons of this opinion; it being our intention now to call to our aid, the zealous co-operation of such of our fellow Citizens in the different parts of these United States, as unite with us in that opinion, and feel an anxiety to prevent the numerous and appaling evils that must result from extending and perpetuating slavery amongst us. We therefore take the liberty, most earnestly to call your attention to this interesting concern: leaving it to your own discression, in concert with such Gentlemen as you may associate with you in the design, to organize a plan of co-operation. Be pleased to correspond with us on the subject as speedily as possible, and your communications shall be immediately attended to. By order of the Committee,
Elias Boudinot Chairman.
